                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 TIMOTHY OLGUIN,

                 Plaintiff,
                                                          CIV. NO. 1:18-cv-00370-SMV
         v.

 ANDREW SAUL,
  Commissioner of Social Security,

                 Defendant.
                                              ORDER

       Upon stipulation by the parties, it is hereby ORDERED that Plaintiff is awarded

$5,555.00 in attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 2412. It is further

ordered that if, after receiving the Court’s EAJA fee order, the Commissioner (1) determines that

Plaintiff has assigned the EAJA fees to her attorney, (2) determines upon effectuation of the

Court’s EAJA fee order that Plaintiff does not owe a debt that is subject to offset under the

Treasury Offset Program, and (3) agrees to waive the requirements of the Anti-Assignment Act,

the fees will be made payable to Plaintiff’s attorney. However, if there is a debt owned under the

Treasury Offset Program, the Commissioner cannot agree to waive the requirements of the Anti-

Assignment Act, and the remaining EAJA fees after offset will be paid by a check made out to
Plaintiff but delivered to Plaintiff’s attorney and delivered to:

       Timothy Olguin
       c/o Barbara Jarvis, Esq.
       2131 Lead S.E.
       Albuquerque, NM 87106

September _12_, 2019                                           STEPHAN M. VIDMAR
Las Cruces, New Mexico                                         United States Magistrate Judge
                                                               Presiding by Consent
          Respectfully submitted this 11th day of September, 2019.

    For Plaintiff:                                     For Defendant:

    /s/ Barbara Jarvis 1                               JOHN C. ANDERSON
    BARBARA JARVIS, P.A.                               United States Attorney
    2131 Lead S.E.
    Albuquerque, New Mexico 87106                      Filed Electronically 9/11/2019
    (505) 246-9196 (phone)                             MANUEL LUCERO
    (505) 246-8878 (fax)                               Assistant United States Attorney
                                                       P.O. Box 607
                                                       Albuquerque, New Mexico 87103
                                                       (505) 346-7274
                                                       Manny.Lucero@usdoj.gov
                                                              —and—
                                                       M. THAYNE WARNER
                                                       Special Assistant United States Attorney
                                                       Office of the General Counsel, SSA
                                                       1961 Stout Street, Suite 4169
                                                       Denver, CO 80294-4003
                                                       (303) 844-7237
                                                       thayne.warner@ssa.gov




1
  On September 11, 2019, by email message, Ms. Jarvis authorized Mr. Warner to electronically
sign this document on her behalf.
